CHARLES J. SCHUCK, Judge.
On the thirtieth day of June 1943, while cleaning a ditch-line west of Panther Station in McDowell) county, a state road grader-loosened the ground and embankment of the said road causing a rock to roll down upon the premises 'and property of the claimant and destroying a stand of honeybees then on the premises of the said claimant, and owned by him. The damages or loss alleged is in the amount of $8.00.
Respondent recommends an award in the aforesaid amount and the attorney general, through his special assistant, agrees to said recommendation.
Award is therefore made in the sum of eight dollars ($8.00) to be paid to the claimant, Ruben Rose.